Exhibit 10.1

EVERYWARE GLOBAL, INC.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of February 21, 2014, between
EveryWare Global, Inc. a Delaware corporation (the “Company”), and Samie A.
Solomon (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company and Executive desire to enter into this Agreement as to the
terms of Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), Executive shall
serve as the Interim Chief Executive Officer of the Company. In this capacity,
Executive shall have the duties, authorities and responsibilities as are
reasonably associated with the position of Chief Executive Officer and shall
report directly to the Board of Directors of the Company (the “Board”) and the
Special Projects Committee (the “Committee”) of the Board acting on behalf of
the Board.

(b) During the Employment Term, Executive shall devote all of Executive’s
business time, energy, business judgment, knowledge and skill and Executive’s
best efforts to the performance of Executive’s duties with the Company, and
Executive shall comply with all applicable Company policies.

(c) During the Employment Term, Executive will be based at the Company’s
Lancaster, Ohio office and will devote at least five (5) days per week to the
business of the Company, exclusive of commuting time.

2. EMPLOYMENT TERM. The Company agrees to employ Executive pursuant to the terms
of this Agreement, and Executive agrees to be so employed, for a term of six
(6) months (the “Initial Term”) commencing as of February 24, 2014 (the
“Effective Date”). Following the conclusion of the Initial Term, the Board and
Executive may extend the term of this agreement under mutually-acceptable terms
and conditions or the Board may consider Executive for the position of permanent
Chief Executive Officer under terms and conditions to be negotiated at the time.
Executive’s employment hereunder may be earlier terminated in accordance with
Section 5 hereof. The period of time between the Effective Date and the
termination of Executive’s employment under this Agreement shall be referred to
herein as the “Employment Term.”

 

1



--------------------------------------------------------------------------------

3. BASE SALARY. The Company agrees to pay Executive a base salary at an monthly
rate of $45,000 (the “Base Salary”), payable in accordance with the regular
payroll practices of the Company, but in no event less frequently than monthly,
effective as of the Effective Date.

4. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, Executive shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its executives, subject to
satisfying the applicable eligibility requirements, except to the extent that
such plans are duplicative of the benefits otherwise provided for hereunder;
provided, however that Executive shall not participate in the periodic stock or
option grants to management employees. Executive’s participation will be subject
to the terms of the applicable plan documents and generally applicable Company
policies. Notwithstanding the foregoing, the Company may modify or terminate any
employee benefit plan at any time.

(b) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, Executive shall be
reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable and ordinary out-of-pocket business expenses, including
reasonable travel expenses from Executive’s home in Chicago to the Company’s
headquarters in Ohio or other places of Company business, incurred and paid by
Executive during the Employment Term and in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s policies with
regard thereto.

(c) VACATION. During the Initial Term, Executive will be entitled to accrue one
week of paid vacation for every three (3) months of employment following his
initial three (3) months of employment.

5. TERMINATION, ETC.

(a) TERMINATION. Executive’s employment and the Employment Term shall terminate
on the first of the following to occur (a) disability of the Executive (meaning
that Executive, because of accident, disability, or physical or mental illness,
is incapable of performing Executive’s duties to the Company as determined by
the Board), (b) death of Executive, (c) expiration of the Initial Term (or any
extension thereof) without a written extension thereof executed by both the
Executive and the Company (with the approval of the Board), (d) 10 days
following written notification from the Company to Executive terminating the
Agreement (which the Company may give for any reason and no reason at all) or
(e) 10 days following written notification from Executive to the Company given
at any time after three (3) months of Executive’s service under this Agreement
(which Executive may give for any reason or no reason at all) . Upon any
termination of this agreement, Executive or his estate, as the case may be,
shall be entitled to the following:

(i) any unpaid Base Salary through the date of termination;

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

 

2



--------------------------------------------------------------------------------

(iii) any accrued but unused vacation time in accordance with Company policy;

(iv) all other payments, benefits or fringe benefits to which Executive shall be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or fringe benefit plan or program or grant, in each case in accordance
with their terms ; and

(v) if Executive is terminated by the Company (other than for Executive’s
material breach of this Agreement or a Company policy) prior to the date which
is three (3) calendar months following the Effective Date, a termination payment
equal to the excess of (A) $135,000 over (B) the total amount of Base Salary
actually received by Executive under this Agreement during the Employment Term.

(b) EXCLUSIVE REMEDY. The amounts payable to Executive following termination of
employment and the Employment Term hereunder pursuant to this Section 6 shall be
in full and complete satisfaction of Executive’s rights under this Agreement and
any other claims that Executive may have in respect of Executive’s employment
with the Company or any of its affiliates, and Executive acknowledges that such
amounts are fair and reasonable, and are Executive’s sole and exclusive remedy,
in lieu of all other remedies at law or in equity, with respect to the
termination of Executive’s employment hereunder or any breach of this Agreement.

6. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of Executive’s employment with the
Company, Executive will have access to Confidential Information. For purposes of
this Agreement, “Confidential Information” means all data, information, ideas,
concepts, discoveries, trade secrets, inventions (whether or not patentable or
reduced to practice), innovations, improvements, know-how, developments,
techniques, methods, processes, treatments, drawings, sketches, specifications,
designs, plans, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company or
any of its affiliates (or any of their respective predecessors, successors or
permitted assigns), including, without limitation, any such information relating
to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, partners and/or
competitors. Executive agrees that Executive shall not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any person,
other than in the course of Executive’s assigned duties and for the benefit of
the Company, either during the period of Executive’s employment or at any time
thereafter, any Confidential Information or other confidential or proprietary
information received from third parties subject to a duty on the Company’s and
its subsidiaries’ and affiliates’ part to maintain the confidentiality of such
information, and to use such information only for certain limited purposes
strictly for the benefit of the Company or any of its affiliates. The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to Executive; (ii) becomes generally known to the public subsequent
to disclosure to Executive through no wrongful act of Executive or any
representative or affiliate of Executive; or (iii) Executive is

 

3



--------------------------------------------------------------------------------

required to disclose by applicable law, regulation or legal process (provided
that Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).

(b) NONSOLICITATION; NONINTERFERENCE.

(i) During Executive’s employment with the Company and for a period of one
(1) year thereafter, Executive agrees that Executive shall not, except in the
furtherance of Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, aid or induce any individual or entity that is, or was during
the twelve-month period immediately prior to the termination of Executive’s
employment for any reason, a customer of the Company or any of its subsidiaries
or affiliates to purchase goods or services then sold by the Company or any of
its subsidiaries or affiliates from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer.

(ii) During Executive’s employment with the Company and for a period of one
(1) year thereafter, Executive agrees that Executive shall not, except in the
furtherance of Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any advisor, consultant, employee,
representative or agent of the Company or any of its subsidiaries or affiliates
to leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such advisor, consultant,
employee, representative or agent, or take any action to materially assist or
aid any other person, firm, corporation or other entity in identifying, hiring
or soliciting any such employee, representative or agent, or (B) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company or any of its subsidiaries or affiliates and any of their
respective vendors, joint venturers or licensors. Any person described in this
Section 7(c) shall be deemed covered by this Section while so employed or
retained and for a period of twelve (12) months thereafter.

(c) NONDISPARAGMENT. Executive agrees not to make negative comments or otherwise
disparage the Company or any of its affiliates or any of their respective
partners, members, officers, directors, employees, shareholders, agents or
products other than in the good faith performance of Executive’s duties to the
Company while Executive is employed by the Company. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

(d) INVENTIONS.

(i) Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments or works of authorship
(“Inventions”), whether patentable or unpatentable, (A) that relate to
Executive’s work

 

4



--------------------------------------------------------------------------------

with the Company, made or conceived by Executive, solely or jointly with others,
during the Employment Term, or (B) suggested by any work that Executive performs
in connection with the Company, either while performing Executive’s duties with
the Company or on Executive’s own time, shall belong exclusively to the Company
(or its designee), whether or not patent applications are filed thereon.
Executive hereby irrevocably conveys, transfers and assigns to the Company the
Inventions and all patents that may issue thereon in any and all countries,
whether during or subsequent to the Employment Term, together with the right to
file, in Executive’s name or in the name of the Company (or its designee),
applications for patents and equivalent rights (the “Applications”). Executive
will, at any time during and subsequent to the Employment Term, make such
applications, sign such papers, take all rightful oaths, and perform all acts as
may be requested from time to time by the Company with respect to the
Inventions. Executive will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to
Executive from the Company, but entirely at the Company’s expense. If the
Company is unable for any other reason to secure Executive’s signature on any
document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney in fact, to act for and in Executive’s behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and Executive agrees that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to Executive. If the Inventions, or any portion thereof, are deemed
not to be Work for Hire, Executive hereby irrevocably conveys, transfers and
assigns to the Company, all rights, in all media now known or hereinafter
devised, throughout the universe and in perpetuity, in and to the Inventions,
including, without limitation, all of Executive’s right, title and interest in
the copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including, without limitation, all rights of any kind or any nature
now or hereafter recognized, including, without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in
derogation of the Inventions, known or unknown, prior to the date hereof,
including, without limitation, the right to receive all proceeds and damages
therefrom. In addition, Executive hereby waives any so-called “moral rights”
with respect to the Inventions. To the extent that Executive has any rights in
the results and proceeds of Executive’s service to the Company that cannot be
assigned in the manner described herein, Executive agrees to unconditionally
waive the enforcement of such rights. Executive hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents that may issue thereon, including, without limitation, any rights that
would otherwise accrue to Executive’s benefit by virtue of Executive being an
employee of or other service provider to the Company.

 

5



--------------------------------------------------------------------------------

(iii) Executive represents and warrants that he does not possess or own any
rights in or to any confidential, proprietary or non-public information or
intellectual property related to the business of the Company. Executive shall
comply with all relevant agreements, policies and guidelines of the Company
regarding the protection of confidential information and intellectual property
and potential conflicts of interest, provided the same are consistent with the
terms of this Agreement and Executive’s duties to the Company and its
affiliates.

(e) RETURN OF COMPANY PROPERTY. On the date of Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), Executive shall return all Confidential Information or other
property belonging to the Company or any of its affiliates.

(f) REASONABLENESS OF COVENANTS. In signing this Agreement, Executive gives the
Company assurance that Executive has carefully read and considered all of the
terms and conditions of this Agreement, including the restraints imposed under
this Section 7. Executive agrees that these restraints are necessary for the
reasonable and proper protection of the Company and its affiliates and their
trade secrets and confidential information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent Executive from obtaining other suitable employment during the
period in which Executive is bound by the restraints. Executive acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the Company and its affiliates and that Executive has sufficient assets
and skills to provide a livelihood while such covenants remain in force.
Executive further covenants that Executive will not challenge the reasonableness
or enforceability of any of the covenants set forth in this Section 7, and that
Executive will reimburse the Company and its affiliates for all costs (including
reasonable attorneys’ fees) incurred in connection with any action to enforce
any of the provisions of this Section 7 if either the Company and/or any of its
affiliates prevails on any material issue involved in such dispute or if
Executive challenges the reasonableness or enforceability of any of the
provisions of this Section 7. It is also agreed that each of the Company’s
affiliates will have the right to enforce all of Executive’s obligations to that
affiliate under this Agreement and shall be third party beneficiaries hereunder,
including without limitation pursuant to this Section 7.

(g) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 7 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(h) TOLLING. In the event of any violation of the provisions of this Section 7,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 7 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

6



--------------------------------------------------------------------------------

(i) SURVIVAL OF PROVISIONS. The obligations contained in Sections 6, 7 and 8
hereof shall survive the termination or expiration of the Employment Term, the
non-renewal of this Agreement and Executive’s employment with the Company and
shall be fully enforceable thereafter.

7. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), Executive agrees that while employed by the Company
and thereafter, Executive will respond and provide information with regard to
matters in which Executive has knowledge as a result of Executive’s employment
with the Company, and will provide reasonable assistance to the Company, its
affiliates and their respective representatives in defense of any claims that
may be made against the Company or its affiliates, and will assist the Company
and its affiliates in the prosecution of any claims that may be made by the
Company or its affiliates, to the extent that such claims may relate to the
period of Executive’s employment with the Company (collectively, the “Claims”).
Executive agrees to promptly inform the Board if Executive becomes aware of any
lawsuits involving Claims that may be filed or threatened against the Company or
its affiliates. Executive also agrees to promptly inform the Board (to the
extent that Executive is legally permitted to do so) if Executive is asked to
assist in any investigation of the Company or its affiliates (or their actions)
or another party attempts to obtain information or documents from Executive
(other than in connection with any litigation or other proceeding in which
Executive is a party-in-opposition) with respect to matters Executive believes
in good faith to relate to any investigation of the Company or its affiliates,
in each case, regardless of whether a lawsuit or other proceeding has then been
filed against the Company or its affiliates with respect to such investigation,
and shall not do so unless legally required. During the pendency of any
litigation or other proceeding involving Claims, Executive shall not communicate
with anyone (other than Executive’s attorneys and tax and/or financial advisors
and except to the extent that Executive determines in good faith is necessary in
connection with the performance of Executive’s duties hereunder) with respect to
the facts or subject matter of any pending or potential litigation or regulatory
or administrative proceeding involving the Company or any of its affiliates
without giving prior written notice to the Board or the Company’s counsel.

8. EQUITABLE RELIEF AND OTHER REMEDIES. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 7 or Section 8 hereof would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages or the posting of a bond or other security.

9. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto, and
no party may assign or delegate any rights or obligations hereunder without
first obtaining the written consent of the other party hereto.

10. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by

 

7



--------------------------------------------------------------------------------

confirmed facsimile or electronic mail, (c) on the first business day following
the date of deposit, if delivered by guaranteed overnight delivery service, or
(d) on the fourth business day following the date delivered or mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:

Samie A. Solomon

4N665 Ware Woods Drive

St. Charles, Illinois 60175

If to the Company:

EveryWare Global, Inc

519 N. Pierce Ave

Lancaster, OH 43130

Attention: General Counsel

With a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Kevin L. Morris

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

11. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

12. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14. GOVERNING LAW; JURISDICTION. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Ohio (without
regard to its choice of law provisions). Each of the parties agrees that any
dispute between the parties shall be resolved only in the courts of the State of
Ohio or the United States District Court for the Southern District of Ohio and
the appellate courts having jurisdiction of appeals in such courts.

 

8



--------------------------------------------------------------------------------

In that context, and without limiting the generality of the foregoing, each of
the parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or Executive’s employment by the Company or any
affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Ohio, the court of the United States of America for the Southern
District of Ohio, and appellate courts having jurisdiction of appeals from any
of the foregoing, and agrees that all claims in respect of any such Proceeding
shall be heard and determined in such Ohio state court or, to the extent
permitted by law, in such federal court, (b) consents that any such Proceeding
may and shall be brought in such courts and waives any objection that Executive
or the Company may now or thereafter have to the venue or jurisdiction of any
such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR EXECUTIVE’S OR THE
COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT and
(d) agrees that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at
Executive’s or the Company’s address as provided in Section 10 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Ohio.

15. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director as may be designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of any
provisions or conditions of this Agreement at any time. This Agreement sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between Executive and the Company with respect to the subject
matter hereof. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

16. REPRESENTATIONS. Executive represents and warrants to the Company that
(a) Executive has the legal right to enter into this Agreement and to perform
all of the obligations on Executive’s part to be performed hereunder in
accordance with its terms, and (b) Executive is not a party to any agreement or
understanding, written or oral, and is not subject to any restriction, which, in
either case, could prevent Executive from entering into this Agreement or impede
Executive from performing all of Executive’s duties and obligations hereunder.

17. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. In the
event that the Company fails

 

9



--------------------------------------------------------------------------------

to withhold any taxes required to be withheld by applicable law or regulation,
Executive agrees to indemnify the Company for any amount paid with respect to
any such taxes, together with any interest, penalty and/or expense related
thereto.

(b) SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(ii) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment shall be as stated modified only if necessary to
comply with the provisions hereof or Code Section 409A.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY By:  

/s/ Daniel Collin

Name:  

Daniel Collin

Title:  

Chairman, Board of Directors

EXECUTIVE

/s/ Samie A. Solomon

 

10